Title: From Benjamin Franklin to Cadwalader Evans, 27 August 1770
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Doctor
London, Aug. 27, 1770.
I am favoured with yours of June 10. With this I send you our last Volume of Philosophical Transactions, wherein you will see printed the Observations of Messrs. Biddle and Bayley on the Transit, as well as those of Messrs. Mason and Dixon relating to the Longitude of Places. When you and your Friends have perus’d it, please to deliver it to Mrs. Franklin to be put among my Books.
Thanks for the Books on the Silk Affair. It will give me great pleasure to see that Business brought to Perfection among us. The Subscription is a noble One, and does great Honour to our Public Spirit. If you should not procure from Georgia, as you expected, one that understands the Reeling, I believe I can procure you such a Hand from Italy, a great Silk Merchant here having offered me his Assistance for that purpose if wanted.
I am happy beyond Expression to see the Virtue and Firmness of our Country with regard to the Non-importation. It does us great Honour. And New York is in great Disgrace with all the Friends of Liberty in the Kingdom, who are, I assure you, no contemptible Number, who applaud the stand we have made, wish us Success. I am, my dear friend, Yours most affectionately,
B. Franklin.
Dr. Cad. Evans.
